         Case 1:19-cv-00502-KPF Document 106 Filed 04/01/21 Page 1 of 2


                                                          1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                        NEW YORK, NEW YORK 10105
                                                                           TELEPHONE: (212) 370-1300
                                                                            FACSIMILE: (212) 370-7889
                                                                                     www.egsllp.com




                                               March 31, 2021

VIA ECF:
Hon. Robert W. Lehrburger, U.S.M.J.
500 Pearl Street, Room 1960
United States Courthouse                                                                    
New York, NY 10007

       Re:     Flores Barreto Pelon, et al. v. Gabi Operating Corp., et al.
               Civil Case No.: 19-cv-00502 (KPF)(RWL)

Dear Magistrate Judge Lehrburger,

        We represent Defendants Gabi Operating Corp., Brittgab Corp., Jonathan Banayan and
Gabriel Weiser (collectively, “Defendants”) in the above-referenced action and submit this letter
motion jointly with counsel for Plaintiffs. In accordance with Your Honor’s Individual Rules, ¶
I(F), and Settlement Conference and Mediation Procedures, ¶ 8, the Parties respectfully request
that Your Honor adjourn the settlement conference, currently scheduled for April 7, 2021 (See
ECF Dkt. 104), to an alternative date 30 to 45 days from April 7, 2021 or another date that is
convenient for the Court. Specifically, the Parties and their counsel are available to attend a
settlement conference on any date between May 12, 2021 and May 20, 2021.
        The Parties believe they have good reason for this adjournment request as they have made
significant progress on settlement in the past few weeks. Specifically, counsel have been in regular
communication with each other regarding the negotiation of settlements concerning the Plaintiffs,
as well as putative Plaintiffs, and several of those claims have already been in settled in-principle.
The parties are hopeful that any remaining claims will be resolved in the coming weeks without
the need for further court intervention which would force the Parties to incur additional legal fees
and costs.
        This is the Parties’ first joint request to adjourn a settlement conference in this matter.
Plaintiffs previously requested to adjourn the scheduled settlement conference, which was granted
by the Court (Dkt. No. 103).
                                               Respectfully
                                               ELLENOFF GROSSMAN & SCHOLE LLP




                                               Ilan Weiser, Esq.
cc:    all counsel of record (via ECF)

{00939851.DOCX.1}
            Case 1:19-cv-00502-KPF Document 106 Filed 04/01/21 Page 2 of 2




7KH&RXUWDSSODXGVFRXQVHOIRUWKHSURJUHVVWKH\KDYHPDGHLQUHVROYLQJWKLVPDWWHU7KH
VHWWOHPHQWFRQIHUHQFHLVDGMRXUQHGWRDGDWHWREHGHWHUPLQHGE\P\'HSXW\&OHUNLQFRQVXOWDWLRQ
ZLWKWKHSDUWLHV




                                                          
